Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "4" and "5" have both been used to designate the same element.  
	Reference characters "2" and "3" have both been used to designate the same element.  
	Reference characters "42a" and "52a" have both been used to designate the same element.  
	Reference characters "42" and "52" have both been used to designate the same element.  
	Reference characters "42b" and "52b" have both been used to designate the same element.  
	Reference characters cannot share the same leader line.
	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the 

Claim Objections
Claim 1 is objected to because of the following informalities:  The phrase “in concentric fashion” should be replaced with the term - -concentrically- - in line 3 of claim 1.  
	The phrase “are arrayed in alternating fashion” should be replaced with the term - -alternate- - in line 5 of claim 1.
	The phrase “curved in concave fashion” should be replaced with the phrase - -concavely curved- - in lines 6-7 of claim 5.
	These corrections are for grammatical clarity, and to more accurately describe the invention. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
	Claims 1-9 are indefinite due to the fact the claims include generally narrative and indefinite language (see section 6 below). Non-limiting examples of such narrative and indefinite language are the phrases “in such fashion” and “arranged so as to be”.
	Claim 2 is indefinite due to the fact that it is unclear what is actually being claimed in lines 3-7. 

The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyamoto (JP 2015039987). Miyamoto shows a non-pneumatic tire including all of the limitations as set forth in the above claims, except where specifically noted below. 
	Regarding claim 1, Miyamoto does not disclose the maximum radial dimension of the closed spaces being greater than or equal to the maximum width thereof. However, 
	Regarding claims 2-4, as best understood, Miyamoto does not disclose that end points located at the maximum width of the closed space is located nearer to the annular portion (inner 1 and outer 2) to which the closed space is adjacent, than the center of that closed space in the radial direction. However, it would have been obvious to one of ordinary skill in the art to form the closed spaces of Miyamoto in such a manner as a substitute equivalent configuration, dependent upon the desired resiliency and load handling capacity of the tire. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references show non-pneumatic tire structure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON R BELLINGER whose telephone number is (571)272-6680.  The examiner can normally be reached on M-F 9-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571)272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	
	
	/JASON R BELLINGER/           Primary Examiner, Art Unit 3617